Exhibit 10.3

 

RELEASE AGREEMENT

 

I, James V. Caruso, intending to be legally bound, acknowledge and agree as
follows:

 

My employment as Executive Vice President, Chief Commercial Officer of Allos
Therapeutics, Inc., a Delaware corporation (the “Company”), was terminated
effective August 24, 2010 (the “Separation Date”).

 

The Company has agreed that if I sign this Release Agreement (this “Release”),
following the Effective Date (as defined below) the Company will (i) pay me
certain severance benefits pursuant to Section 12(d) of that certain Amended and
Restated Employment Agreement, effective December 13, 2007, between myself and
the Company, as amended by that certain First Amendment to Amended and Restated
Employment Agreement, dated as of May 20, 2009 (collectively, the “Employment
Agreement”), and (ii) extend the term during which I may exercise those portions
of my outstanding stock options that were vested as of the Separation Date (as
set forth on Exhibit A attached hereto) until August 24, 2011. For purposes of
this Release, the benefits described in clauses (i) and (ii) of the immediately
preceding sentence shall be collectively referred to herein as the “Separation
Benefits.”

 

I understand that I am not entitled to the Separation Benefits unless I sign
this Release and it becomes fully effective.  I understand that, regardless of
whether I sign this Release, the Company will pay me all of my accrued salary
and vacation through the Separation Date, to which I am entitled by law.

 

In consideration for the Separation Benefits, I hereby release the Company and
its officers, directors, agents, attorneys, employees, shareholders, parents,
subsidiaries, and affiliates from any and all claims, liabilities, demands,
causes of action, attorneys’ fees, damages, or obligations of every kind and
nature, whether they are now known or unknown, arising at any time prior to the
date I sign this Release.  This general release includes, but is not limited
to:  all federal and state statutory and common law claims, claims related to my
employment or the termination of my employment or related to breach of contract,
tort, wrongful termination, discrimination, wages or benefits, or claims for any
form of equity or compensation.  Notwithstanding the release in the preceding
sentence, I am not releasing any right of indemnification I may have for any
liabilities arising from my actions within the course and scope of my employment
with the Company.

 

If I am forty (40) years of age or older as of the Separation Date, I
acknowledge that I am knowingly and voluntarily waiving and releasing any rights
I may have under the federal Age Discrimination in Employment Act of 1967, as
amended (“ADEA”).  I also acknowledge that the consideration given for the
waiver in the above paragraph is in addition to anything of value to which I was
already entitled.  I have been advised by this writing, as required by the ADEA
that:  (a) my waiver and release do not apply to any claims that may arise after
my signing of this Release; (b) I should consult with an attorney prior to
executing this Release; (c) I have twenty-one (21) days within which to consider
this Release (although I may choose to voluntarily execute this Release
earlier); (d) I have seven (7) days following the execution of this release to
revoke the Release; and (e) this Release will not be effective until the eighth
day after this Release has been signed both by me and by the Company (“Effective
Date”).

 

--------------------------------------------------------------------------------


 

 

Acknowledged and Agreed:

 

 

 

 

 

JAMES V. CARUSO

 

 

 

 

 

/s/ James V. Caruso

 

 

 

 

 

Date:

10-21-10

 

 

 

 

 

Accepted:

 

 

 

 

 

ALLOS THERAPEUTICS INC.

 

 

 

By:

/s/ Marc H. Graboyes

 

 

 

 

Name:

Marc H. Graboyes

 

 

 

 

Title:

SVP, General Counsel

 

 

 

 

Date:

10/22/10

 

SIGNATURE PAGE TO RELEASE AGREEMENT

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

SCHEDULE OF STOCK OPTIONS

 

Plan

 

Grant Date

 

Grant Type

 

Exercise
Price

 

Total Shares
Granted

 

Exercised /
Cancelled

 

Vested and
Exercisable
(as of 8/24/10)

 

2006 Plan

 

06/05/2006

 

NQ

 

$

3.13

 

350,000

 

290,000

 

60,000

 

2000 Plan

 

02/16/2007

 

NQ

 

$

7.47

 

150,000

 

18,752

 

131,248

 

2000 Plan

 

02/25/2008

 

NQ

 

$

6.12

 

150,000

 

59,376

 

90,624

 

2008 Plan

 

02/23/2009

 

ISO

 

$

6.40

 

52,854

 

37,229

 

15,625

 

2008 Plan

 

02/23/2009

 

NQ

 

$

6.40

 

90,598

 

52,429

 

38,169

 

2008 Plan

 

02/22/2010

 

ISO

 

$

7.56

 

12,429

 

12,429

 

0

 

2008 Plan

 

02/22/2010

 

NQ

 

$

7.56

 

89,871

 

89,871

 

0

 

 

--------------------------------------------------------------------------------